Perkins, J. —
Wilson presented to the commissioners of Carroll county a claim for services, as a physician, bestowed upon a pauper of said county, and demanded its allowance and payment. The account had appended to it the certificate of two overseers of the poor of a certain township in said county that said medical services had been rendered. The county commissioners refused to allow the claim. Wilson appealed to the Circuit Court. Trial there by jury, and the claim allowed. The Court concurred in the finding of the jury. The evidence is not upon the record. The ground of defence, as urged in this Court is, that the overseers of the poor, and not the county, should have been sued.
We think the proceeding was properly against the county. The poor are a county, not a township, charge. The commissioners may collect a tax for their support— may order persons put upon the poor list, where the overseers have refused to so place them — the pay for the support of the poor is to be upon the order of the county commissioners — the commissioners may build county poor-houses, and it is made their duty to examine, settle, and allow accounts against the county, and they may “be sued by any person or persons having any manner of claim against said county.” Perhaps, this claim might have been payed by the overseers of the poor, and then been by them presented for allowance to the county board. But suppose the overseers had refused to pay it, as it was a claim against the county, the board of commissioners could have been sued. Why, then, in the first instance, should not the claim be presented to them? Perhaps the overseers, even, might have been sued. On this point, however, we decide nothing. We only decide that from what appears in this case, we cannot say that *479this claim might not be presented to the board as was done, and, if just, should not have been allowed by them. As the evidence is not upon the record, we do not know but the overseers may have refused to pay it.
H. Allen and G-. 8. Orth, for the appellant.
D. D. Pratt, for the appellee.
Per Curiam. —
The judgment is affirmed,